MEMORANDUM**
Randy Bernard Thomas appeals his nine-month sentence of imprisonment imposed upon revocation of supervised release. We lack jurisdiction, and we dismiss.
Thomas contends that the district court erred in calculating his criminal history. We do not reach the merits of his contention because his appeal is moot. Thomas has been released from custody, is not subject to supervised release, and has not demonstrated collateral consequences. See Spencer v. Kemna, 523 U.S. 1, 14-18, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998) (refusing to presume collateral consequences adequate to meet Article Ill’s injury-in-fact requirement where appellant challenged his parole revocation); see also United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (holding that an appellant who has completed his sentence lacks standing to challenge his criminal history calculation).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.